Title: Abigail Adams to John Adams, 12 January 1799
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Jan’ry 12the. 1799
          
          I received your Letters of Decbr 31 & Jan’ry the 1st I am sorry that it should fall to your Lot to nominate Col smith again, and that to a lower Grade than, as a soldier he merrits. I think however that he was placed in a difficult situation. if he had rejected the offer, those who have stiled him a Jacobin, would have attributed it to motives unfriendly to his Country, but as a Man particuliarly calculated for the Millitary department, and having Served his Country with honour and approbation in the Feild, he deserved [a mu]ch Higher Grade of Rank. the New Modelling the Army [. . .] tend to reconcile him to the arrangment, but I think as an officer, he ought not to have submitted to the Nomination, disgraced as he was by the Senate, Some of whom I shall always remember for their consistancy, of conduct.
          The Idea which prevails here, is that Hamilton will be first in command, as there is very little Idea that Washington will be any thing more than, Name as to actual service, and I am told, that it ill suits the N England stomache they say He is not a Native, and beside He has so damnd himself to everlasting Infamy, that He ought not to be Head of any thing. the Jacobins Hate him & the Federilists do not Love him— Serious people are mortified; and every Uriah must tremble for his Bathsheba; I do not consider G W— at all a happier man, because he has not Children. if he has none to give him pain, he has none to give him pleasure, and he has other sources of anxiety, in full proportion. as to conjecturing what is to be the Lot, and portion

of the next generation; my only anxiety is that they may have good & virtuous Educations, and if they are left to struggle for themselves, they will be quite as like to rise up virtuous and distinguished Characters as tho they had been born to great expectations. vicious conduct will always be a source of disquietude to me. if my wishes are blasted I must submit to it, as a punishment, a trial, an affliction which I must bear—and what I cannot remedy I must endure.
          Since I wrote you last, mr smith has seen capt Jenkins. He informs him that Thomas a[pplied] to him for a passage on Board his vessel, but captain [Jenkins] advised him not to come in her. tho a fast sailor, she was a very wet ship, and a winters passage in her would have been very uncomfortable. He went with Thomas to examine the vessels there, and found the Alexander Hamilton capt Clark for N york, in which he advised him to take passage, as she was a good vessel, and a Good captain— She was to sail in a few days after Capt Jenkins—
          It is now two Months since you left me, and two more I hope, will return you Here again
          our General court are in Session we shall see the Govenours Speach in tomorrows Paper I trust I have met with some of the Numbers addrest to Genll Marshall in the Chronical. they appear to me to be the common place stuff of the party, the same low invective and abuse of the Government for which the Faction are distinguishd. They will not injure Marshall so much as he injured himself— Gallitin and Nicholas have thrown asside, even the veil they used to wear— Harpers observations were good, but too lengthy, and his sarcasms very pointed.
          after the Dismall cold week we have had, last night came a strong south wind, and with out any rain; Swept away all but our Banks, broke up the sleighing, and left half the ground bare—
          we are all well, but your Brother, who has his Eyes constantly Bad—one bunch gathering after an other. I am really affraid he will be Blind. he is too inattentive to the concequences—
          I cannot write to day to William—
          I send you a Green House—
          yours affectionatly
          
            A Adams
          
        